     Case 1:13-cr-00240-DAD-BAM Document 39 Filed 12/08/20 Page 1 of 2


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
5    Telephone: (559) 487-5561
6
7                            IN THE UNITED STATES DISTRICT COURT
8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                  ) Case No. 1:13-CR-00240-DAD-BAM
                                                 )
11           Plaintiff,                          ) APPLICATION AND ORDER APPOINTING
                                                 ) COUNSEL
12    vs.                                        )
                                                 )
13    RICHARD GARCIA REDONDO,                    )
                                                 )
14           Defendant.                          )
                                                 )
15                                               )
16           Defendant, Richard Garcia Redondo, through the Federal Defender for the Eastern
17   District of California, hereby requests appointment of counsel for assistance in seeking early
18
     termination of his Supervised Release.
19
             On February 24, 2014, Mr. Redondo was sentenced to 84 months in custody followed by
20
     36 months of supervised release. He began serving his term of supervised release on July 19,
21
22   2019.

23           Mr. Redondo submits the attached Financial Affidavit as evidence of his inability to

24   retain counsel at this time. Therefore, after reviewing Mr. Redondo Financial Affidavit, it is
25
     respectfully recommended that counsel.
26
             DATED: December 8, 2020                      /s/ Eric V Kersten
27                                                        ERIC V. KERSTEN
                                                          Assistant Federal Defender
28                                                        Branch Chief, Fresno Office
     Case 1:13-cr-00240-DAD-BAM Document 39 Filed 12/08/20 Page 2 of 2


1                                               ORDER
2           Having satisfied the Court that the defendant is financially unable to retain counsel at this
3    time, the Court hereby appoint counsel pursuant to 18 U.S.C. § 3006A.
4
5    IT IS SO ORDERED.
6
        Dated:    December 8, 2020                            /s/ Barbara    A. McAuliffe            _
7                                                      UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
